DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:  The present invention relates to searching for a hash string stored in an indexed array.  The closest prior art Oliveri (US 10,884,982) is directed to hash-based mount point lookup in virtual file systems.  However, Oliveri either singularly or in combination, fail to anticipate or render obvious the recited features “…for searching an indexed array including a set of hash strings, the method comprising: receiving a hash string: using the processor, determining a first set of index values for the indexed array that correspond to a first stored value matching a first portion of the hash string and determining a second set of index values for the indexed array that correspond to a second stored value matching a second portion of the hash string if a match between the first stored value and the first portion of the hash string is found: and using the processor, upon finding a match between both the first stored value and the first portion of the hash string and a match between the second stored value and the second portion of the hash siring, comparing the hash string to each of the set of hash strings in the indexed array having an index value common to both the first set of index values and the second set of index values.” Specifically the array including a set of hash string, receiving a hash string, determining a first set of index values for the indexed array that correspond to a first stored value matching a first portion of the hash string and determining a second set of index values for the indexed array that correspond to a second stored value matching a second portion of the hash string if a match between the first stored value and the first portion of the hash string is found; upon finding a match between both the first stored value and the first portion of the hash string and a match between the second stored value and the second portion of the hash siring. 
These features in conjunction with all other limitations of the dependents and independent claims render claims 1-20 allowable.
After further review of results of the searches conducted over the past, the claims as most currently amended, and further consideration of the remarks, the Examiner is persuaded that the prior art made of record does not teach the above described and high-lighted major features in the independent claims and other recited features.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158.  The examiner can normally be reached on M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGELICA RUIZ/Primary Examiner, Art Unit 2162